Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1- 15 are pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 12-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kito (US 2007/ 0165092).
For claim 1: Kito discloses a sheet conveyor 30, figs. 6 comprising: 
a conveyance belt configured to rotate to convey a sheet A on which a liquid (ink) has been applied in a conveyance direction [0009, 0034]; and 
a guide 76 configured to guide the sheet A to the conveyance belt 30, 
a position of the guide 76 being variable in the conveyance direction [0104], figs. 6A-6E. 

For claim 2: Kito discloses another guide 78 disposed upstream of the guide 76 in the conveyance direction, said another guide configured to guide the sheet A to the guide, figs. 6A-6E.

For claim 6: Kito discloses that a downstream end portion of the guide 76 in the conveyance direction is along a conveyance surface of the conveyance belt 30 along which the sheet is conveyed, figs. 6A-6E.

For claim 12: Kito discloses a sheet heater figs. 6A-6E comprising:
the sheet conveyor according to claim 1, (see claim 1 rejection); and
a heater configured to heat the sheet conveyed by the conveyance belt [0060].

For claim 13: Kito discloses a liquid/ ink discharge apparatus, figs. 6 comprising:
a liquid application device 72 configured to apply a liquid onto a sheet A, [0104-0105]; and
the sheet heater according to claim 12, (see claim 12 rejection).

For claim 14: Kito discloses a printer [0028], fig. 1 comprising:
a liquid application device 72 configured to apply a liquid onto a sheet A, figs. 6; and
the sheet heater according to claim 12, (see claim 12 rejection).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 15 is/ are rejected under U.S.C. 103 as being unpatentable over Nakayama et al. (hereinafter Nakayama, US Pat. 6,108,514) in view of Kito.  
For claim 15: Nakayama discloses a sheet conveyor fig. 2 comprising:
a conveyance belt 216, fig. 2 configured to rotate to convey a sheet on which a liquid has been applied in a conveyance direction, (col. 7, lines 50-55); and
a downstream guide 33 disposed downstream of the conveyance belt 216, figs. 7, the downstream guide 33 configured to receive the sheet from the conveyance belt, 
a position of the downstream guide being variable in the conveyance direction, (compare fig. 7A and fig. 7C).
Nakayama is silent so as to liquid has been applied to a sheet.
Kito discloses a liquid/ ink that has been applied to a sheet [0009].
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to substitute a toner/ powder that has been applied to a sheet, as taught by Nakayama, for the liquid/ ink, disclosed by Kito, since the both devices are very well known in the art and Court has held that it would have been obvious to one having an ordinary skill in the art to perform a simple substitution of one known element for another to obtain predictable result, KSR Int'l Co., v. Teleflex Inc., 550 U.S. 398, 415-421~ 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 3-4 is/ are rejected under U.S.C. 103 as being unpatentable over Kito in view of Mikita et al. (hereinafter Mikita, JP 2003-021941).  
For claim 3: Kito discloses the sheet conveyor according to claim 2.
 Kito is silent so as to a downstream end of said another guide in the conveyance direction is disposed directly above an upstream end of the guide in the conveyance direction.
Mikita discloses that a downstream end of an another guide 606 in a conveyance direction is disposed directly above an upstream end of a guide 607 in the conveyance direction, figs. 6-7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kito, so as to have the downstream end of the another guide in the conveyance direction disposed directly above an upstream end of the guide in the conveyance direction, as taught by Mikita, in order to smoothly transfer paper [0005].

For claim 4: Kito discloses the sheet conveyor according to claim 3, further comprising: 
another conveyance belt 28 disposed upstream of said another guide 78 in the conveyance direction, 
said another conveyance belt 28 configured to convey the sheet to said another guide.
Kito is silent so as to an upstream end of said another guide in the conveyance direction is lower than a conveyance surface of said another conveyance belt along which the sheet is conveyed in a vertical direction. 
Mikita discloses that an upstream end of the another guide 606 in the conveyance direction is lower than a conveyance surface of an another conveyance belt 601 along which a sheet P is conveyed in a vertical direction.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kito, so as to have the upstream end of the another guide in the conveyance direction lower than the conveyance surface of the another conveyance belt along which the sheet is conveyed in the vertical direction, as taught by Mikita, in order to smoothly transfer paper [0005].

Claim(s) 5, 7-9 is/ are rejected under U.S.C. 103 as being unpatentable over Kito in view of Takemura et al. (hereinafter Takemura, JP 02-261746).  
For claims 5, 7-8: Kito discloses the sheet conveyor according to claim 1.
Kito is silent so as to having a drive roller configured to rotate the conveyance belt; and a driven roller configured to be driven by a rotation of the conveyance belt, wherein the conveyance belt is wound around the drive roller and the driven roller, the driven roller is movable in the conveyance direction, and the guide is movable together with the driven roller in the conveyance direction; and having a tension plate/ frame, wherein the guide and the driven roller are fixed to the tension plate, wherein the guide includes a flange having a long hole longer in the conveyance direction, and the guide is fixed to the tension plate/ frame with a screw inserted into the long hole.
Takemura discloses a drive roller configured to rotate a conveyance belt 86; and 
a driven roller 88 configured to be driven by a rotation of the conveyance belt 86, wherein the conveyance belt is wound around the drive roller and the driven roller, 
the driven roller 88 is movable in the conveyance direction, and a guide 756 is movable together with the driven roller in the conveyance direction, (figs. 3, 7; page 6 para six, page 9 last para through page 10 first para); and a tension plate/ frame 753, wherein the guide 756 and the driven roller 88 fixed to the tension plate/ frame, fig. 7; wherein the guide 756 includes a flange 756a having a long hole longer, fig. 7 in the conveyance direction, and the guide is fixed to the tension plate/ frame with a screw inserted into the long hole, fig. 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kito, so as to have the drive roller configured to rotate the conveyance belt; and the driven roller configured to be driven by the rotation of the conveyance belt, wherein the conveyance belt is wound around the drive roller and the driven roller, the driven roller is movable in the conveyance direction, and the guide is movable together with the driven roller in the conveyance direction; and the tension plate, wherein the guide and the driven roller are fixed to the tension plate, wherein the guide includes the flange having a long hole longer in the conveyance direction, and the guide is fixed to the tension plate/ frame with a screw inserted into the long hole, as taught by Takemura, in order to optimally set belt tension and guide relational positioning, and to guide the sheet smoothly, (Abstract, page 2 second para).

For claim 9: Kito discloses the sheet conveyor according to claim 2. 
Kito is silent so as to having a frame, wherein the guide includes 
a first flange having a first long hole longer in the conveyance direction, 
the guide is fixed to the frame with a first screw inserted into the first long hole of the guide, 
said another guide includes a second flange having a second long hole longer in the conveyance direction, and said another guide is fixed to the frame with a second screw inserted into the second long hole of said another guide.
Takemura discloses the frame and that the guide 756 includes 
a first flange 756a having a first long hole 756b longer in the conveyance direction, the guide is fixed to the frame with a first screw inserted into the first long hole of the guide, fig. 7.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kito, so as to have the frame, wherein the guide includes the first flange having the first long hole longer in the conveyance direction, the guide is fixed to the frame with the first screw inserted into the first long hole of the guide, as taught by Takemura, in order to optimally set belt tension and guide positioning relationship, (page 2 second para).
Examiner takes official notice that attachments of parts by means of elongated hole for the purpose of adjustment relative positioning is well known in the art (see guide 756 attachment through elongated hole 756b, in fig. 7 of Takemura).    
Therefore, the guide attachment to the frame by means of the long hole is only considered to be nothing more than a choice of engineering skill, the choice or design, because: 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the guide is attached as already suggested by prior art, 2) the use of the long hole by applicant is considered to be nothing more than the use of one of the numerous and well known alternate types of attaching means that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to add adjustability to the positional relationship between guides and belts, and to guide sheet smoothly, (Abstract). 

Claim(s) 11 is/ are rejected under U.S.C. 103 as being unpatentable over Kito in view of Nakayama.  
For claim 11: Kito discloses the sheet conveyor according to claim 1.
Kito is silent so as to having a downstream guide disposed downstream of the conveyance belt in the conveyance direction, the downstream guide configured to receive the sheet from the conveyance belt,
wherein a position of the downstream guide is variable in the conveyance direction.
Nakayama discloses a downstream guide 33 disposed downstream of a conveyance belt 216, fig. 2 in a conveyance direction, the downstream guide 33 configured to receive a sheet from the conveyance belt, (col. 7, lines 50-55),
wherein a position of the downstream guide is variable in the conveyance direction, (compare fig. 7A and fig. 7C).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Kito, so as to have the downstream guide disposed downstream of the conveyance belt in the conveyance direction, the downstream guide configured to receive the sheet from the conveyance belt, wherein a position of the downstream guide is variable in the conveyance direction, as taught by Nakayama, in order to optimally guide the sheet to a fixer entrance.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR VERBITSKY whose telephone number is (571)272-0962.  The examiner can normally be reached on Monday-Thursday, 9:00 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852